internal_revenue_service index no number release date cc ee plr-122743-98 date company parent subsidiaries plan trust company dear this is in reply to a letter dated date in which a ruling is requested as to whether the plan qualifies as an employee_stock_purchase_plan as defined in sec_423 of the internal_revenue_code additional rulings are requested concerning the tax consequences of the plan the information submitted states that parent is a united kingdom corporation that is the direct or indirect parent_corporation of numerous united_states subsidiary corporations company is a wholly-owned subsidiary of parent under the plan options to purchase ordinary shares of parent as traded on the london stock exchange will be granted only to employees of certain united_states subsidiaries of parent on the date of exercise of the options parent will arrange delivery of american depository shares adss to trust company trust company will then issue american depository receipts adrs which certify ownership of the adss to the optionees the adss evidenced by adrs are traded on the new york stock exchange and each ads currently represents four ordinary shares of parent cid cid cid cid parent ordinary shares represented by adss rank pari passu with all other ordinary shares of parent an optionee’s rights as a shareholder of parent are limited to those specified in the deposit agreement under that agreement holders of adrs are entitled to receive cash and other_property distributed with respect to the underlying ordinary shares whether as a dividend in liquidation or otherwise to vote as a shareholder of parent to continue his or her interest in any security issued in exchange for ordinary shares and to exchange his or her adss for parent ordinary shares at any time parent’s board_of directors adopted the plan on date and its shareholders approved the plan on date the aggregate maximum number of parent ordinary shares issuable upon the exercise of options is big_number although that maximum number may be adjusted to reflect changes in the capitalization of parent all such adjustments must be accomplished in a manner that would allow the options to continue to qualify as options issued pursuant to an employee_stock_purchase_plan the number of ordinary shares for which options may be granted on any grant_date is limited to a stated percentage of the ordinary shares in issue on the day preceding that date of grant parent’s board_of directors will from time to time designate the subsidiaries whose employees will be eligible to participate in the plan every employee of a participating subsidiary as of a particular date of grant of options will be eligible to receive options granted on that date provided that the employee is then actively employed by the subsidiary or on leave of absence however for purposes of the plan the term employee does not include any person whose customary employment is less than hours per week any person whose customary employment is five months or less in any calendar_year or any person who is on a leave of absence for more than days if his or her employment is not guaranteed by contract or statute an employee may not be granted an option under the plan if immediately after the option is granted the employee owns stock possessing five percent or more of the total combined voting power or value of all classes of stock of company or of its parent_corporation or a subsidiary_corporation as those terms are defined in sec_424 and f of the code for purposes of this determination the rules of sec_424 will apply and stock that the employee may purchase under outstanding options whether issued pursuant to the plan or otherwise is treated as owned by the employee cid cid cid cid additionally no employee may be granted an option that permits the employee’s rights to purchase adss under all employee stock_purchase_plans of company and its parent and subsidiary corporations to accrue at a rate that exceeds dollar_figure of fair_market_value of such adss determined at the time such option is granted for each calendar_year in which such option is outstanding at any time the plan calls this restriction the plan limitation and authorizes the board_of directors to increase the plan limitation for all optionees if the code is amended to permit such an increase options are granted under the plan on each october 1st grant_date occurring during the life of the plan within days following the grant_date parent will mail a written notice of grant to each optionee the notice of grant will inform the optionee of the right to purchase adss pursuant to the terms of the plan at the applicable discounted ads price see below on the applicable purchase date the purchase date of adss is defined as the last trading day of the calendar_year following the calendar_year in which the grant_date occurs the notice of grant will specify that the maximum number of adss for which the employee was granted an option on the grant_date will equal dollar_figure divided by the discounted ads price on the grant_date rounded up if necessary to the next highest number of adss or if less the statutory limit under sec_423 all corporate action necessary to effect the grant of options under an offering will be completed on or prior to the grant_date an eligible_employee indicates his or her intention to purchase adss by returning a participation form to the plan_administrator within days after the notice of grant is sent the election date the form authorizes the employing corporation to deduct amounts from after-tax compensation otherwise payable to the optionee and deposit them in an internal account of the employer the purchase account payroll deductions begin in the first pay_period occurring during the offering period and end on the purchase date upon timely receipt of a participation form parent will calculate the whole number of adss that can be purchased on the purchase date the elected adss by applying the optionee’s allocable share of the funds that will have accumulated in the purchase account as of the purchase date before the beginning of the period commencing days prior to the deposit commencement_date the plan_administrator will send each optionee a notice confirming the number of elected adss that may be purchased by the optionee under the offering no optionee may be granted an option that affords the optionee the right to purchase adss in excess of the elected adss a minimum of dollar_figure in fair_market_value of adss must be purchased upon the exercise cid cid cid cid of an option for this purpose the fair_market_value of an ads determined at the time an option is granted is computed using the method described below unless the accumulated funds are returned to the optionee see below they may only be applied toward the purchase of elected adss optionees have no obligation to purchase any of the adss offered to them under the options if a properly completed participation form is not submitted by the optionee by the election date he or she is deemed to have elected not to participate in the offering the purchase_price of each ads subject_to an option i sec_85 percent of the average of the fair market values of an ads expressed in united_states dollars on the three trading days immediately preceding the grant_date of such option the discounted ads price for this purpose fair_market_value is defined as the closing sale price of an ads as reported on the new york stock exchange composite tape and trading day is defined as any day on which the adss are traded on the new york stock exchange or if the adss are no longer traded on the new york stock exchange any other exchange on which the adss are traded in no event however may the purchase_price of an ads be less than the pounds sterling equivalent on the purchase date of the nominal value of the parent ordinary shares represented by such adss the product of the discounted ads price and the number of elected adss is the purchase_price of such elected adss the plan provides that notwithstanding any other provision of the plan the purchase_price of each ads subject_to an option under the plan may not be less than the lesser_of i an amount equal to percent of the fair_market_value of the ads at the time such option is granted or ii an amount less than percent of the fair_market_value of an ads at the time such option is exercised options are exercisable only on the purchase date and expire after that date generally unless an option is terminated see below an optionee who elects to purchase adss pursuant to an option will be deemed to have exercised the option for the elected adss on the purchase date however an optionee will be deemed not to have exercised an option if he or she sends written notice not to exercise the option and the plan_administrator receives that notice no later than the day that is days prior to the purchase date and no sooner than the day that i sec_40 days prior to the purchase date or the product of the fair_market_value of an ads on the purchase date or on the trading day immediately preceding the purchase date if the purchase date is not a trading day and the elected adss is less than the purchase_price if under either of the foregoing circumstances an optionee is deemed not to have exercised an option the optionee will receive as soon as administratively feasible after the purchase date the funds in the purchase account allocable to that option as of the cid cid cid cid purchase date options granted under the plan may be terminated under certain circumstances an optionee may terminate an option in its entirety by written notice of such termination the withdrawal notice no later than the day that is days prior to the purchase date and no sooner than the day that i sec_40 days prior to the purchase date if an option is so terminated the optionee’s share of funds in the purchase account that is allocable to the terminated option will be paid to the optionee as soon as administratively feasible after receipt of the withdrawal notice generally an option will also terminate if the optionee terminates employment during the term of the option and is not re-employed by a participating subsidiary in such cases the option will terminate immediately and the optionee’s share of funds including interest in the purchase account will be paid to the optionee as soon as administratively feasible however if the optionee’s termination of employment is due to the optionee’s death disability during employment or retirement under the employing subsidiary’s retirement_plan the optionee or his or legal_representative if applicable will have the right within three months after termination of employment to exercise any option to purchase the number of adss that can be purchased by applying his or her share of the funds then on deposit in respect of that option as of the date of such purchase in qualification of the foregoing if the applicable purchase date occurs prior to the end of the referenced three-month period the optionee or representative may exercise the option only on the purchase date provisions that are materially similar to those just referenced exist with respect to involuntary terminations of employment due to work force reduction or job elimination and terminations of employment resulting from a change in control of the employing subsidiary in all cases if a terminated optionee does not choose to exercise an option as described the option will terminate at the end of the applicable three-month period and the optionee will receive as soon as administratively feasible his or her share of the funds on deposit in respect of such option as of the date of termination of employment if a change_of control of parent occurs an optionee shall elect on or within days prior to the change_of control date whether to continue the optionee’s deposit amount or to receive the settlement amount as defined below regardless of whether it is the deposit amount or the settlement amount that is elected in no event may the amount received by an optionee under this election exceed the difference cid cid cid cid between i the fair_market_value on the change_of control date of the adss that the optionee could purchase by applying his or her share of funds in the purchase account and ii the discounted ads price thereof the amount limitation subject_to the amount limitation described above if the optionee elects to continue the optionee’s deposit amount the option will be converted into the right to receive for each ads subject_to the option the securities cash and or property which the holder of one ads would be entitled to receive upon the change_of control subject_to the amount limitation described above if the optionee elects to receive the settlement amount the optionee will within days after the change in control date receive the settlement amount in cash in respect of each option held by such optionee upon receipt of the settlement amount the optionee’s option will terminate and the optionee will no longer have any claim to any funds in the purchase account the term settlement amount means with respect to an option the amount that would be realized by an optionee if the optionee exercised the option to purchase the number of adss including fractional shares that could be purchased by applying the optionee’s share of funds in the purchase account in respect of that option as of the change in control date and sold all such adss immediately thereafter at the change in control ads price defined below subject_to the amount limitation described above if however in respect of an option the change in control ads price is less than the discounted ads price the optionee shall receive within days after the change in control date in lieu of the settlement amount the optionee’s share of funds on deposit in the purchase account in respect of such option as of the change_of control date and the option will terminate upon such receipt for the above purposes the term change in control ads price means the fair_market_value of an ads on the change_of control date or if the change in control date is not a trading day the trading day immediately prior to such change in control date if an effective resolution is passed for the liquidation of parent the optionee will have the right within days after receiving notice thereof to exercise any option to purchase the whole number of adss that can be purchased by applying the optionee’s share of the funds including interest then on deposit in respect of that option as of the date of such purchase however if the applicable purchase date occurs prior to the end of the referenced 30-day period the optionee may exercise the option only on the purchase date all unexercised options will terminate after the expiration of the 30-day period an optionee then holding unexercised options will receive as soon as cid cid cid cid administratively feasible his or her allocable funds in the purchase account any optionee’s share of any excess funds remaining in the purchase account after the optionee’s exercise of an option under the provisions of the plan relating to termination of employment or the provisions of the plan relating to change in control or liquidation of parent will be paid to the optionee as soon as administratively feasible after the date of exercise the right to purchase adss under the plan is not assignable or transferable by the participant other than by will or by the laws of descent and distribution and is exercisable during the optionee’s lifetime only by the optionee all optionees have the same rights and privileges under the plan with respect to options granted at the same time in pertinent portion sec_421 of the code provides that if a share of stock is transferred to an individual in a transfer in which the requirements of sec_423 are met no income shall result to the individual at the time of the transfer no deduction under sec_162 shall be allowable at any time to the employer_corporation with respect to the share transferred and no amount other than the price paid under the option shall be considered as received by the employer_corporation for the share transferred sec_423 of the code provides that sec_421 will apply to the transfer of a share of stock to an individual pursuant to the exercise of an option granted under an employee_stock_purchase_plan if no disposition of the stock is made by the individual within two years after the date of the granting of the option nor within one year after the transfer of such share to him or her and at all times during the period beginning with the date that the option is granted and ending months before the date of its exercise the optionee remains an employee of the granting corporation a parent or subsidiary_corporation of such corporation or a corporation or parent or subsidiary_corporation of such corporation issuing or assuming a stock_option in a transaction to which sec_424 applies for purposes of these determinations sec_424 of the code defines parent_corporation as any corporation other than the employer_corporation in an unbroken chain of corporations ending with the employer_corporation if at the time of the granting of the option each of the corporations other than the employer_corporation owns stock possessing percent or more of the total combined voting power of all classes of stock in one of the other corporations in such chain sec_424 defines subsidiary_corporation as any corporation other than the employer_corporation in an unbroken chain of corporations beginning with the employer_corporation if at the time cid cid cid cid of the granting of the option each of the corporations other than the last corporation in the unbroken chain owns stock possessing percent or more of the total combined voting power of all classes of stock in one of the other corporations in such chain sec_423 of the code defines an employee_stock_purchase_plan as a plan that meets the requirements set forth in paragraphs through of that section for purposes of sec_421 the term stock means capital stock of any class including voting or nonvoting common or preferred_stock the term includes both treasury_stock and stock of original issue special classes of stock authorized to be issued to and held by employees are within the scope of the term stock as used in sec_421 provided that such stock otherwise possesses the rights and characteristics of capital stock see sec_1_421-1 and sec_1 d of the regulations revrul_65_218 1965_2_cb_566 holds that holders of adrs are treated as if they own the shares of stock underlying the adrs for purposes of the foreign_tax_credit allowed by sec_901 of the code and the united states-japan income_tax convention the basis for this holding is that holders of adrs have full dividend and voting rights and that the adrs can be exchanged at any time for their underlying shares similarly revrul_72_271 1972_1_cb_369 holds that adrs constitute an interest in stock within the meaning of since repealed section a of the internal_revenue_code of sec_1 a of the income_tax regulations provides in part that for purposes of sec_421 and sec_423 of the code the term option includes the right or privilege of an individual to purchase stock from a corporation by virtue of an offer of the corporation continuing for a stated period of time whether or not irrevocable to sell such stock at a price determined under sec_1 e such individual being under no obligation to purchase such right or privilege when granted must be evidenced in cid cid cid cid writing while no particular form of words is necessary the written option should express among other things an offer to sell at the option_price and the period of time during which the offer shall remain open applying the above law to the information submitted we rule as follows parent’s use of adss comes within the scope of the term stock for purposes of sec_423 of the code and the plan otherwise qualifies as an employee_stock_purchase_plan as defined in sec_423 the plan’s change in control provisions do not disqualify the plan any options granted under the plan or any options held under the plan by an optionee who after a change in control chooses to continue his or her deposit amount except as ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any provision of the internal_revenue_code in particular we specifically note that no opinion is expressed regarding either the plan’s method of valuing the adss or whether any adjustments made under sec_12 of the plan will affect the plan’s compliance with the requirements of sec_423 of the code please note that our rulings are conditioned on sections and of the plan being amended as provided in your submission to this office dated date on the deletion of the last sentence of section a of the plan and on amendment of the election under the change in control provisions to provide that it may be made only when the fair_market_value of an ads exceeds the purchase_price of an ads and only when the optionee’s option is otherwise exercisable additionally please note that if the plan is otherwise amended the above rulings may not remain in effect also as requested in your letter dated date we are considering your requested rulings numbered and withdrawn finally please note that as explained in a recent telephone conversation between representatives of our offices we are declining to rule with respect to requested ruling number concerning disqualified options granted under a previous plan this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent cid cid cid cid a copy of this letter should be attached to company’s federal_income_tax return for the year in which the plan is implemented a copy is enclosed for that purpose sincerely yours robert b misner assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosures copy of this letter copy for sec_6110 purposes
